 Case 3:18-cr-00822-GPC Document 37 Filed 01/15/20 PageID.116 Page 1 of 2



 1   Chelsea W. Curfman, admitted pro hac vice
     CCurfman@,perkrnscol e. com
 2   PERzuNS COIE LLP
 a
     1900 16th Street. Suite 1400
 J   Denver, CO 80202
     Telephone: 303-291-2345
 4   Facsimi le : 303 -29 l-2400

 5   Attornev for Defendant
     Daniel Dye
 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                     Criminal Case No. 18CR0822-GPC
t2                      Plaintiff,                 ACKNOWLEDGEMENT OF NEXT
                                                   COURT DATE
13         V.

t4   DANIEL DYE,
15                      Defendant.
t6
t7         I, DANIEL DYE, hereby acknowledge that my next court date to appear
18   before the United States District Court for the Southern District of California is

t9   June 26,2020, at 8:30 a.m. before the Honorable Gonzalo P. Curiel.

20         I declare that the foregoing is true and correct.
2t
     DArED: r/tsh"
22
23                                              Defendant
                                                Daniel Dye
24

25

26
27
28
     ACKNOWLEDGEMENT OF NEXT                          Criminal Case No. 18CR0822-GPC
     COURT DATE
 Case 3:18-cr-00822-GPC Document 37 Filed 01/15/20 PageID.117 Page 2 of 2



 1                             CERTIFICATE OF SERVTCE
 2          The undersigned hereby certifies that atrue and correct copy of the above
 J    and foregoing document has been served on January 15,2019 to all counsel   of
 4    record who are deemed to have consented to electronic service via the Court's
 5    CM/ECF system. Any other counsel of record will be served by electronic mail.
 6
                                            s/ Chelsea W. Curfrnan
 7
                                            Chelsea W. Curfman
 8

 9

10

11

t2
13

T4

15

t6
l7
18

t9
20
2t
22

23

24

25

2,6

27

28
      CERTIFICATION OF SERVICE               .
                                            -J-
                                                   Criminal Case No. 18CR0822-GPC
